JPMorgan Chase Bank,




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 10, 2015

                                    No. 04-14-00342-CV

                                 Richard A. RODRIGUEZ,
                                         Appellant

                                             v.

                           JPMORGAN CHASE BANK, N.A.,
                                   Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2000-CI-12923
                          Honorable Dick Alcala, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

      The court has considered the Appellant's Motion for Rehearing En Banc, and the motion
is DENIED.


                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court